UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ERIC ROSE,                                      DOCKET NUMBER
                         Appellant,                  AT-1221-15-0538-W-1

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: December 15, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Neil C. Bonney, Esquire, Virginia Beach, Virginia, for the appellant.

           Sally R. Bacon, Esquire, Fort Lee, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action (IRA) appeal as barred under the doctrine
     of res judicata. Generally, we grant petitions such as this one only when: the
     initial decision contains erroneous findings of material fact; the initial decision is
     based on an erroneous interpretation of statute or regulation or the erroneous

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     application of the law to the facts of the case; the administrative judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in
     this appeal, we conclude that the petitioner has not established any basis under
     section 1201.115 for granting the petition for review. Therefore, we DENY the
     petition for review and AFFIRM the initial decision, which is now the Board’s
     final decision. 5 C.F.R. § 1201.113(b).
¶2        Prior to filing the instant IRA appeal, the appellant appealed to the Board
     from an alleged constructive suspension and a removal, and his appeals were
     docketed respectively as Rose v. Department of Defense, MSPB Docket
     No. AT-0752-11-0814-I-1, and Rose v. Department of Defense, MSPB Docket
     No. AT-0752-12-0063-I-1. We summarize the pertinent facts in these appeals,
     which are more fully set forth in Rose v. Department of Defense, 118 M.S.P.R.
     302 (2012); Rose v. Department of Defense, MSPB Docket No. AT‑0752‑12‑
     0063-B-1, Remand Order (Sept. 17, 2014) (0063 B-1 Remand Order); and Rose v.
     Department of Defense, MSPB Docket No. AT‑0752‑12‑0063-B-2, Final Order
     (Aug. 10, 2015) (0063 B-2 Final Order).
¶3        The appellant held the position of Store Worker/Forklift Operator at the
     Defense Commissary Agency (DCA), a component of the Department of Defense.
     Rose, 118 M.S.P.R. 302, ¶ 2. His duty station was located at another Government
     entity, the Department of the Navy’s Gulfport Naval Construction Battalion
     Center (NCBC). Id. In June 2011, one of the appellant’s supervisors, the Store
     Director, presented a false report to NCBC security and communicated to the
     acting commander of the NCBC information regarding remarks that the appellant
                                                                                      3

     made relative to his use of a gun to “take care of” management. 0063 B-2 Final
     Order, ¶ 2. Thereafter, the appellant was arrested by military police and barred
     from entering the NCBC, which was his duty station.         Id.; 0063 B-1 Remand
     Order, ¶¶ 2, 8.
¶4         The appellant filed a Board appeal, alleging that he had been constructively
     suspended for more than 14 days effective June 11, 2011, but his appeal was
     ultimately dismissed for lack of jurisdiction. Rose, 118 M.S.P.R. 302, ¶¶ 1, 3.
     On October 21, 2011, while that appeal was pending, the agency removed the
     appellant based on charges of absence from duty due to barment from the NCBC
     and absence without leave. Id., ¶ 3 n.1.
¶5         The appellant filed a Board appeal of the removal, and, after twice
     remanding for further adjudication by the regional office, the Board reversed the
     removal on due process grounds.         0063 B-2, Final Order, ¶ 1.   In its second
     remand order, the Board agreed with the administrative judge that the appellant
     did not prove his affirmative defense of retaliation for protected activity under
     5 U.S.C. § 2302(b)(9).    0063 B-1 Remand Order, ¶¶ 18-23.        In doing so, the
     Board considered the inaccurate information that the Store Director provided to
     base security and concluded that any retaliatory actions on the part of the Store
     Director in providing such information were not a proximate cause of the barment
     action or the removal. Id., ¶¶ 22-23.
¶6         Following the Board’s second remand order, the administrative judge issued
     a new initial decision reversing the removal on due process grounds. 0063 B-2
     Final Order, ¶ 3. The agency filed a petition for review of the reversal, and the
     appellant filed a cross petition, claiming, among other things, that he had proven
     that the removal was taken in reprisal for whistleblowing. Id., ¶¶ 1, 13. The
     Board denied both petitions, declined to consider the appellant’s whistleblower
     claim because he did not identify such a claim for adjudication below or in his
     prior petition for review, and affirmed the reversal of his removal. Id.
                                                                                      4

¶7         Following the issuance of the Board’s final orders on his removal and the
     alleged constructive suspension, the appellant filed the instant IRA appeal and
     requested a hearing. Initial Appeal File (IAF), Tab 1 at 2. In his appeal, he
     alleged that, in retaliation for whistleblowing, the DCA Commissary Store
     Director had provided false information to base security and negative information
     to the naval commander of the NCBC, the facility from which he had been barred.
     Id. at 6. Accompanying his petition was a copy of a letter, dated April 13, 2015,
     from the Office of Special Counsel (OSC), informing him that OSC was closing
     its inquiry into his complaint regarding the alleged constructive suspension and
     removal actions that he had appealed to the Board. Id. at 9.
¶8         The administrative judge assigned to this IRA appeal ordered the appellant
     to show cause why his appeal should not be dismissed on the basis of res judicata .
     IAF, Tab 7. After each party responded to the order, the administrative judge
     issued an initial decision dated January 21, 2016, dismissing the appeal.     IAF,
     Tab 12, Initial Decision (ID).   Relying on Sabersky v. Department of Justice,
     91 M.S.P.R. 210 (2002), aff’d, 61 F. App’x 676 (Fed. Cir. 2003), the
     administrative judge found that, having failed to present his whistleblower claim
     in a timely manner during his removal appeal, the appellant was precluded from
     pursuing an IRA appeal of the same personnel action.             ID at 3.      The
     administrative judge found unavailing the appellant’s argument that he was
     attempting to challenge different actions in this IRA appeal ; namely, the Store
     Director’s false statement leading to his arrest and barment by the Department of
     the Navy and the Store Director’s negative input in support of continuing that
     barment by the Navy. Id. The administrative judge found that OSC’s closure
     letter reflected that the appellant’s whistleblower reprisal compl aint with OSC
     identified only his constructive suspension and removal as the alleged retaliatory
     actions.   ID at 3-4.   The administrative judge further found that his alleged
     constructive suspension was his barment from the Naval base, an action taken by
     the Navy that the Board cannot review. ID at 4.
                                                                                        5

¶9            The appellant has filed a timely petition for review, challenging the
      application of the doctrine of res judicata to his IRA appeal. Petition for Review
      (PFR) File, Tab 1. The agency has filed a substantive objection to the petition.
      PFR File, Tab 3.

                        DISCUSSION OF ARGUMENTS ON REVIEW
¶10           Res judicata, or claim preclusion, prevents parties from litigating claims
      that were brought or could have been brought in a prior action.          Carson v.
      Department of Energy, 398 F.3d 1369, 1375 (Fed. Cir. 2005); Davis v. U.S.
      Postal Service, 119 M.S.P.R. 22, ¶ 17 (2012); Sabersky, 91 M.S.P.R. 210, ¶ 7. It
      applies if:    (1) the prior decision is rendered by a forum with competent
      jurisdiction; (2) the prior decision was a final decision on the merits; and (3) the
      same cause of action and the same parties or their privies were involved in both
      cases. Carson, 398 F.3d at 1375; Peartree v. U.S. Postal Service, 66 M.S.P.R.
      332, 337 (1995).
¶11           On review, the appellant contends that his IRA appeal is not barred by the
      doctrine of res judicata because the alleged retaliatory actions are not the same
      personnel actions that he previously had appealed to the Board. PFR File, Tab 1
      at 1.    He claims to be challenging the following alleged retaliatory actions:
      (1) the Store Director making a false statement to base security about him having
      a gun and threatening management; and (2) the Store Director providing an
      opinion to the commanding officer that he should remain barred from the base.
      Id. Because these actions did not appear to be within the Board’s jurisdiction,
      and the administrative judge did not inform the appellant of his jurisdictional
      burden in an IRA appeal, the Board ordered the appellant to submit evidence and
      argument on the jurisdictional issue. PFR File, Tab 5. The appellant has filed a
      response. PFR File, Tabs 6-7. 2


      2
        The appellant timely filed a lengthy response to the order to show cause, which
      contained a copy of his OSC complaint. PFR File, Tab 6. He also submitted a
                                                                                          6

¶12         The Board has jurisdiction over an IRA appeal under the Whistleblower
      Protection Act 3 if the appellant has exhausted his administrative remedies before
      OSC and makes nonfrivolous allegations that (1) he engaged in whistleblowing
      activity by making a protected disclosure described in 5 U.S.C. § 2302(b)(8), and
      (2) the disclosure was a contributing factor in the agency’s decision to take or fail
      to take a personnel action listed at 5 U.S.C. § 2302(a). Yunus v. Department of
      Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001). For the purpose of
      exhaustion before OSC, an employee must inform OSC of the precise ground of
      his charge of whistleblowing, giving OSC a sufficient basis to pursue an
      investigation that may lead to corrective action.      See Ward v. Merit Systems
      Protection Board, 981 F.2d 521, 526 (1992).
¶13         In his response to the Board’s jurisdictional order, the appellant submitted,
      for the first time, a copy of his OSC complaint. PFR File, Tab 7. This complaint
      further supports the administrative judge’s finding, based on the OSC closeout
      letter submitted with his initial appeal, that the appellant exhausted his
      administrative remedies concerning only his alleged constructive suspension and
      his removal, which already had been the subjects of his prior Board appeals. ID
      at 3-4; IAF, Tab 1 at 9. Specifically, in response to the question on the OSC
      complaint form regarding the actions or events he was reporting to OSC, the
      appellant simply stated, “retaliatory constructive suspension followed by
      removal.” PFR File, Tab 7 at 8. Further, in response to the question about when
      the alleged personnel actions occurred, the only specific date identified by the
      appellant was October 21, 2011, the date his removal was effected by the
      Department of Defense. Id. at 11.


      “finalized” copy of his OSC complaint. PFR File, Tab 7. For ease of reference, we
      refer to his response located at PFR File, Tab 7 when citing to his complaint.
      3
        All of the relevant events occurred prior to the December 27, 2012 effective date of
      the Whistleblower Protection Enhancement Act of 2012, Pub. L. No. 112 -199, 126 Stat.
      1465.
                                                                                        7

¶14        In response to a question on the OSC complaint form asking for details of
      the alleged retaliatory actions or events identified in the complaint, the appellant
      stated that the Board had found in his prior appeal that the agency had not
      articulated a nonretaliatory explanation for the Store Director’s communicating
      inaccurate information to base security. PFR File, Tab 7 at 8; 0063 B-1 Remand
      Order, ¶¶ 18-19, 23. In analyzing the appellant’s retaliation claim in his prior
      appeal, the Board found that the Store Director’s role in his removal was only
      indirect and that there was no evidence that he had any discussions with or
      otherwise influenced the proposing or deciding official regarding the appellant’s
      removal.   0063 B-1 Remand Order, ¶ 22.       Concerning the barment, the Board
      found no evidence that the Navy relied on information from the Store Director in
      making its barment decision, noting that the record showed that the military
      police gathered evidence independently. Id., ¶ 23. Specifically, the Board noted
      that the statements of probable cause did not mention the Store Director’s report
      nor did it mention the erroneous information contained in t he Store Director’s
      report regarding the appellant allegedly threatening to use a firearm. Id.
¶15        We find that the appellant has not shown that the administrative judge erred
      in finding that the instant appeal involves the same actions that he previously had
      appealed. The appellant’s submissions on review show that his complaint to OSC
      involved his 2011 removal by the Department of Defense and a claim of
      inaccurate information from the Store Director. Thus, we find no basis to disturb
      the administrative judge’s dismissal of the appeal based on res judicata when, as
      here, the appellant’s claim could have been raised in connection with his prior
      Board appeal of his removal, the judgment in that case was rendered by the Board
      (which has jurisdiction over the removal action), the prior judgment was a
      judgment on the merits, and the same set of facts giving rise to the rights to seek
      relief and the same parties were involved in both cases.        See, e.g., Carson,
      398 F.3d at 1375.
                                                                                          8

¶16         We further find that, even if we accepted the appellant’s contention that the
      Store Director’s actions he describes as being the subject of this appeal should be
      considered separate and apart from the alleged constructive suspension and
      removal actions, the appellant has failed to make a nonfrivolous allegation that
      the Store Director’s actions are “personnel actions” that can be the basis for an
      IRA appeal. At the time relevant to this appeal, a “personnel action” for these
      purposes was defined by statute to include only the following:
          (i)    an appointment;
          (ii) a promotion;
          (iii) an action under 5 U.S.C. chapter 75 or other disciplinary or corrective
                 action;
          (iv) a detail, transfer, or reassignment;
          (v) a reinstatement;
          (vi) a restoration;
          (vii) a reemployment;
          (viii) a performance evaluation under 5 U.S.C. chapter 43;
          (ix) a decision concerning pay, benefits, or awards, or concerning education
                 or training if the education or training may reasonably be expected to
                 lead to an appointment, promotion, performance evaluation, or other
                 action described in this subparagraph;
          (x)     a decision to order psychiatric testing or examination; and
          (xi) any other significant change in duties, responsibilities, or working
                 conditions.

      5 U.S.C. § 2302(a) (2011). 4 The appellant has described the alleged personnel
      actions in this appeal as (1) the Store Director lying to base security, and (2) the
      Store Director providing an opinion to the commanding officer that the appellant
      should remained barred from the Naval base. PFR File, Tab 1 at 4, Tab 6 at 5.
      Even if proven, neither of these actions would meet the relevant definition of a
      personnel action set forth in section 2302(a), above. Accordingly, we find that
      the Board lacks jurisdiction over an IRA appeal based on these actions alone .

      4
        Even if subsequently enacted revisions to this definition applied, they would not
      change the outcome of this appeal.
                                                                                    9

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit.
      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed.          See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims   of    prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
                                                                                  10

website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the court’s
Rules of Practice, and Forms 5, 6, and 11. Additional information about other
courts of appeals can be found at their respective websites, which can be accessed
through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for your appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representati on in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.